Citation Nr: 0002639	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
March 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In October 1997, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for low back disability, and 
remanded the case for further development; the case was 
returned in September 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Any congenital or developmental disorder of the low back 
did not increase in severity during service; chronic, 
acquired low back disability was not present in service; 
arthritis of the low back was not manifested within a year of 
service discharge; and the veteran's current, acquired low 
back disability, including arthritis, is not etiologically 
related to service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and the incurrence of arthritis of the low 
back in service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that, pursuant to the Board's 
October 1997 remand, the veteran was requested on several 
occasions by the RO to provide the names, addresses and 
approximate dates of treatment for all health care providers, 
to specifically include St. Elizabeth's Hospital in 
Belleville and Dr. Ken Smith, who have treated him for low 
back disability.  The record reflects that the veteran did 
not respond or provide the RO with authorization to obtain 
records from St. Elizabeth's Hospital or Dr. Smith.

In Wood v. Derwinski, 1 Vet. App. 190 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id. at 193.  
Since the veteran has prevented full development of his claim 
by failing to authorize VA to obtain medical records from St. 
Elizabeth's Hospital or Dr. Smith, the Board can only address 
the evidence currently of record.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence of arthritis during peacetime 
service after December 31, 1946, may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1999).

Service medical records show that the veteran complained of 
low back pain with some radiation in August 1985 after 
lifting a heavy container; he denied any prior history of low 
back pain.  The veteran was diagnosed with muscle strain and 
treated through September 1985.  X-ray studies of the 
lumbosacral spine disclosed erosion with defects at the 
superior margins of L4 and L5 of unknown etiology, although 
subsequent bone scan was normal, and the veteran was assessed 
in October 1985 with acute resolving lumbosacral strain; 
subsequent service medical records are negative for evidence 
of back disability.  The service medical records document 
that the veteran was involved in a motor vehicle accident 
(MVA) in July 1987, although the veteran did not report any 
complaints relating to his back.  The report of the veteran's 
service discharge examination is negative for any complaint, 
diagnosis or abnormal finding pertaining to the veteran's 
back.

On file are treatment records for the veteran from William N. 
Byrkit, Jr., D.C., for June 1988 to March 1989.  The 
treatment records show that the veteran presented in June 
1988 with complaints of low back pain, the onset of which the 
veteran attributed to the July 1987 MVA.  X-ray studies of 
the veteran's lumbar curvature purportedly showed no 
abnormalities, other than the presence of a left tilt.  
However, mild disc compression at the lumbosacral joint was 
reported on leg drop test.  The records document continued 
treatment for complaints of low back pain through March 1989, 
including after a September 1988 MVA.  In an August 1989 
statement, Dr. Byrkit noted that the veteran experienced low 
back pain following involvement in an MVA in September 1988.  
Dr. Byrkit described the results of his physical examination 
of the veteran and reported that X-ray studies of the lumbar 
spine showed vertebral subluxations at L5 and S1.  He 
diagnosed the veteran with lumbosacral radiculitis, vertebral 
artery compression syndrome and paresthesia of both legs.

On file are private medical records from the Missouri Baptist 
Medical Center and the Wood River Township Hospital for 
October 1988 to October 1993 which document treatment for a 
variety of low back disorders.  The records note, 
historically, that the veteran experienced MVAs in 1987 and 
September 1988, and that the latter incident in particular 
resulted in low back pain.  Computed tomography studies in 
October 1988 and March 1989 showed disc herniation of L4-L5 
and L5-S1, causing narrowing of the neural foramen, and 
lumbar myelogram in March 1989 disclosed findings compatible 
with herniated disc at the L4-L5 level, and spina bifida of 
the first sacral segment.  The evaluating physicians 
concluded that the veteran had pre-existing lumbar stenosis 
and a compression fracture occurring in June 1988.  The 
records show that the veteran underwent excision of a 
herniated disc at L4-L5 in October 1989, but that the veteran 
continued to experience back pain.  A Magnetic Resonance 
Image (MRI) study in October 1993 revealed postoperative and 
degenerative changes at the L4-L5 level.

Private medical records from St. Anthony's Medical Center for 
December 1989 to January 1990, while they primarily document 
treatment for psychiatric complaints, note that the veteran 
reported undergoing back surgery in 1989 secondary to an 
injury incurred in service.  X-ray studies of the lumbar 
spine purportedly showed limbus or fracture of the superior 
endplate of L5 of undetermined age.  The veteran was 
diagnosed with lumbar disc prolapse and with history of MVA 
with fracture of the back.

Of record are private treatment records of the veteran from 
Syed A. Raza, M.D., for April 1990 to January 1992.  The 
records show that the veteran reported injuring his back 
twice in service and once after service.  A November 1991 
treatment note indicates that the veteran's lawsuit in 
connection with the 1989 MVA had been resolved.

The veteran was afforded a VA examination in August 1990, at 
which time he reported straining his back in 1985.  He 
informed the examiner that he was not prescribed medication 
or afforded physical therapy for this injury, and he 
indicated that he was thereafter placed on limited duty for 
eight months; he stated that he continued to experience low 
back pain with lifting after the incident.  The veteran 
informed the examiner that he had been afforded a myelogram 
in service, but that the study had been negative.  The 
veteran indicated that he had injured his lower back further 
in an MVA in 1987, but that no X-ray studies or other 
diagnostic studies were performed at that time.  The veteran 
reported that he had been involved in another MVA in 
September 1988, which, he asserted, had exacerbated his 
service injury and required surgery, and he indicated that he 
had been told at that time that he had an old fractured 
lumbar vertebra.  Physical examination of the veteran was 
essentially normal.  X-ray studies of the lumbar spine showed 
old epiphysitis of the fifth lumbar vertebra, without 
evidence of any other bone or joint pathology or evidence of 
fracture or dislocation.  The veteran was diagnosed as status 
postoperative excision of herniated lumbar disc.  The 
examiner concluded, in essence, that the veteran likely did 
not develop a herniated disc in service in light of the 
reportedly negative myelogram, but that disc herniation 
probably developed following the postservice MVA, since the 
second accident required surgery.

On file is a March 1994 statement by Devera M. Elcock, M.D., 
which indicates that the veteran sustained a work related low 
back injury in 1993.  Dr. Elcock, apparently reviewing 
service medical records provided by the veteran, noted that 
he had sustained a back injury in 1985, from which he 
developed left sciatica.  She noted that the veteran was 
treated for his injury with medication and physical therapy 
and she concluded that although the veteran contended that he 
sustained a lumbar fracture or bony abnormality in 1985, the 
record instead showed that the veteran only developed left 
sciatica which resolved with conservative treatment.  Dr. 
Elcock reported that a recent MRI showed numerous 
postoperative and degenerative changes affecting the spine.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1995, at which time he testified, in 
essence, that he experienced low back pain following his 1985 
injury, but that his pain had resolved after several months.  
He denied any preservice history of low back pain and he 
indicated that he had not noticed any low back pain 
immediately following his July 1987 MVA; he testified that he 
did notice back pain shortly after the service MVA, and he 
pointed out that he had sought treatment for back pain prior 
to September 1988.

The veteran was afforded a VA examination in April 1999, at 
which time the veteran's history of low back pain in 1985 and 
his MVAs in July 1987 and September 1988 were reviewed.  The 
examiner noted that the veteran had sought chiropractic 
treatment for low back complaints beginning in June 1988, and 
noted that the veteran's low back complaints following the 
September 1988 MVA eventually necessitated surgical 
intervention.  The veteran additionally reported that he had 
sustained another back injury in 1993.  After examining the 
veteran, the examiner concluded that the veteran's current 
low back symptoms were attributable to the injury sustained 
in 1993, and not to his 1989 surgery or to any injury 
incurred in service.  The examiner additionally concluded 
that the epiphysitis noted on X-ray examination in service 
(described as erosion with defects at the superior margins of 
L4 and L5) was an asymptomatic developmental irregularity 
which had existed prior to service and which was unrelated to 
the symptoms exhibited or injuries incurred in service; the 
examiner stated that there was no other evidence of a low 
back disorder existing prior to service.  The examiner lastly 
concluded that it was at least as likely as not that the low 
back disorder which had resulted in surgery in 1989 was 
related to the postservice MVA, and not to any disorder 
incurred in service.  In an addendum to the examination 
report, the examiner stated that his conclusions remained 
unchanged after reviewing recent X-ray studies of the 
veteran's lumbar spine.

Although the veteran maintains that his low back disability 
was incurred in service, the preponderance of the evidence is 
against his claim.  In this regard the Board notes that while 
the veteran was treated in 1985 for lumbosacral strain, the 
remainder of his service medical records, including the 
report of his examination for discharge, are negative for any 
further reference to low back complaints.  While X-ray 
studies in 1985 disclosed the presence of erosion with 
defects at the superior margins of L4 and L5, the etiology of 
the erosion and defects was described as unknown, and the 
April 1999 examiner concluded that the X-ray findings in fact 
represented an asymptomatic developmental abnormality which 
was unrelated to any symptoms experienced by the veteran in 
service.  The examiner moreover concluded that there was no 
evidence of another low back disorder existing prior to 
service.  

While the record reflects that the veteran sought treatment 
within three months of service for low back pain which he 
nevertheless attributed to his service MVA, no diagnosis of 
low back disability was rendered prior to the veteran's 
September 1988 MVA, X-ray studies of the lumbar spine in June 
1988 were notably negative for any abnormalities other than 
the presence of a left tilt, no evidence of disc herniation 
was identified until after the veteran's September 1988 MVA, 
and no evidence of arthritis was identified until after 1990.  
While the record reflects that the veteran persistently 
reported to his treating physicians that his low back 
disability originated in service, none of the treatment 
reports address the etiology of the veteran's low back 
disability, other than to record the veteran's contentions 
with respect to its onset.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

In contrast, VA examiners in August 1990 and April 1999 
attributed the veteran's low back disability to traumatic 
incidents which occurred after service, and the April 1999 
examiner in particular directly addressed the veteran's 
contentions, as well as all of the evidence on file, and 
concluded in essence that the veteran's epiphysitis was a 
developmental abnormality which had existed prior to service 
and had not been aggravated thereby, that no other low back 
disorder existed prior to service, that the veteran's October 
1989 surgery was likely necessitated by the veteran's 
postservice MVA and not the low back symptoms exhibited by 
him in service, and that his current low back symptoms were 
unrelated to either his service or his October 1989 surgery.
 
In essence, none of the medical opinions on file support the 
veteran's claim, and suggest instead that the veteran's 
current low back disability is secondary either to his 
September 1988 MVA, or to his 1993 work-related injury.  The 
Board therefore finds that application of the evidentiary 
equipoise rule is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  38 U.S.C.A. § 5107.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for low back disability.




ORDER

Entitlement to service connection for low back disability is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

